Exhibit 10.7

VOLUME SUBMITTER

DEFINED CONTRIBUTION PLAN

(PROFIT SHARING/401(K) PLAN)

A FIDELITY VOLUME SUBMITTER PLAN

Adoption Agreement No. 001

For use With

Fidelity Basic Plan Document No. 14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.01

  

PLAN INFORMATION

   2

1.02

  

EMPLOYER

   3

1.03

  

TRUSTEE

   3

1.04

  

COVERAGE

   3

1.05

  

COMPENSATION

   5

1.06

  

TESTING RULES

   6

1.07

  

DEFERRAL CONTRIBUTIONS

   7

1.08

  

EMPLOYEE CONTRIBUTIONS (AFTER TAX CONTRIBUTIONS)

   11

1.09

  

ROLLOVER CONTRIBUTIONS

   11

1.10

  

QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS

   11

1.11

  

MATCHING EMPLOYER CONTRIBUTIONS

   12

1.12

  

NONELECTIVE EMPLOYER CONTRIBUTIONS

   15

1.13

  

EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS

   17

1.14

  

RETIREMENT

   17

1.15

  

DEFINITION OF DISABLED

   18

1.16

  

VESTING

   18

1.17

  

PREDECESSOR EMPLOYER SERVICE

   20

1.18

  

PARTICIPANT LOANS

   20

1.19

  

IN-SERVICE WITHDRAWALS

   20

1.20

  

FORM OF DISTRIBUTIONS

   21

1.21

  

TIMING OF DISTRIBUTIONS

   22

1.22

  

TOP HEAVY STATUS

   22

1.23

  

CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED CONTRIBUTION PLANS

   24

1.24

  

INVESTMENT DIRECTION

   24

1.25

  

ADDITIONAL PROVISIONS

   24

1.26

  

SUPERSEDING PROVISIONS

   24

1.27

  

RELIANCE ON ADVISORY LETTER

   25

1.28

  

ELECTRONIC SIGNATURE AND RECORDS

   25

1.29

  

VOLUME SUBMITTER INFORMATION

   25

EXECUTION PAGE

   26

EXECUTION PAGE

   27

401(K) SAFE HARBOR MATCHING EMPLOYER CONTRIBUTIONS ADDENDUM

   28

EFFECTIVE DATES FOR INTERIM LEGAL COMPLIANCE SNAP OFF ADDENDUM

   35

 

1



--------------------------------------------------------------------------------

ADOPTION AGREEMENT

ARTICLE 1

PROFIT SHARING/401(K) PLAN

 

1.01    PLAN INFORMATION    (a)    Name of Plan:       This is the ACADIA
Pharmaceuticals 401(k) Plan and Trust (the “Plan”)    (b)    Type of Plan:      
(1)    ¨    401(k) Only       (2)    x    401(k) and Profit Sharing       (3)   
¨    Profit Sharing Only    (c)    Administrator Name (if not the Employer):   
(d)    Plan Year End (month/day): 12/31    (e)    Three Digit Plan Number: 001
   (f)    Limitation Year (check one):       (1)    x    Calendar Year       (2)
   ¨    Plan Year       (3)    ¨    Other:                                    
(g)    Plan Status (check appropriate box(es)):       (1)    Adoption Agreement
Effective Date: 03/29/2010          Note: The effective date specified above
must be after the last day of the 2001 Plan Year.       (2)    The Adoption
Agreement Effective Date is:          (A)    ¨    A new Plan Effective Date   
      (B)    x    An amendment Effective Date (check one):             (i)    ¨
   an amendment and restatement of this Basic Plan Document No. 14 and its
Adoption Agreement previously executed by the Employer;             (ii)    x   
a conversion from Fidelity Basic Plan Document No. 10 and its Adoption Agreement
to Basic Plan Document No. 14 and its Adoption Agreement; or             (iii)
   ¨    a conversion to Basic Plan Document No. 14 and its Adoption Agreement.
            The original effective date of the Plan: 1/1/1997       (3)    ¨   
Special Effective Dates. Certain provisions of the Plan shall be effective as of
a date other than the date specified in Subsection 1.01(g)(1) above. Please
complete the Special Effective Dates Addendum to the Adoption Agreement
indicating the affected provisions and their effective dates.

 

2



--------------------------------------------------------------------------------

      (4)   ¨    Plan Merger Effective Dates. Certain plan(s) were merged into
the Plan on or after the date specified in Subsection 1.01(g)(1) above. The
merged plans are listed in the Plan Mergers Addendum. Please complete the
appropriate subsection(s) of the Plan Mergers Addendum to the Adoption Agreement
indicating the plan(s) that have merged into the Plan and the effective date(s)
of such merger(s).       (5)   ¨    Frozen Plan. The Plan is currently frozen.
Unless the Plan is amended in the future to provide otherwise, no further
contributions shall be made to the Plan. Plan assets will continue to be held on
behalf of Participants and their Beneficiaries until distributed in accordance
with the Plan terms. (If this provision is selected, it will override any
conflicting provision selected in the Adoption Agreement.)         Note: While
the Plan is frozen, no further contributions, including Deferral Contributions,
Employee Contributions, and Rollover Contributions, may be made to the Plan and
no employee who is not already a Participant in the Plan may become a
Participant. 1.02   EMPLOYER   (a)   Employer Name: ACADIA Pharmaceuticals Inc.
    (1)   Employer’s Tax Identification Number: 06-1376651     (2)   Employer’s
fiscal year end: 12/31   (b)   The term “Employer” includes the following
participating employers (choose one):     (1)   x   No other employers
participate in the Plan.     (2)   ¨   Certain other employers participate in
the Plan. Please complete the Participating Employers Addendum. 1.03   TRUSTEE  
(a)     Trustee Name:                         Fidelity Management Trust Company
     

Address:                                   82 Devonshire Street

 

                                                   Boston, MA 02109

1.04   COVERAGE   All Employees who meet the conditions specified below shall be
eligible to participate in the Plan:   (a)     Age Requirement (check one):    
  (1)   ¨    no age requirement.       (2)   x    must have attained age: 21
(not to exceed 21).   (b)     Eligibility Service Requirement(s) - There shall
be no eligibility service requirements for contributions to the Plan unless
selected below (check one):       (1)   ¨                 (not to exceed 365)
days of Eligibility Service requirement (no minimum Hours of Service can be
required)       (2)   ¨                 (not to exceed 12) months of Eligibility
Service requirement (no minimum Hours of Service can be required)       (3)   ¨
   one year of Eligibility Service requirement (at least              (not to
exceed 1,000) Hours of Service are required during the Eligibility Computation
Period)

 

3



--------------------------------------------------------------------------------

     (4)    ¨    two years of Eligibility Service requirement (at least
             (not to exceed 1,000) Hours of Service are required during each
Eligibility Computation Period) (If Option 1.07(a) is elected, only one year of
Eligibility Service is required for Deferral Contributions.)   Note: If the
Employer selects the two year Eligibility Service requirement, then
contributions subject to such Eligibility Service requirement must be 100%
vested when made.      (5)    ¨    Hours of Service Crediting. Hours of Service
will be credited in accordance with the equivalency selected in the Hours of
Service Equivalencies Addendum rather than in accordance with the equivalency
described in Subsection 2.01(dd) of the Basic Plan Document. Please complete the
Hours of Service Equivalencies Addendum.   (c)    Eligibility Computation Period
- The Eligibility Computation Period is the 12-consecutive-month period
beginning on an Employee’s Employment Commencement Date and each
12-consecutive-month period beginning on an anniversary of his Employment
Commencement Date.   (d)    Eligible Class of Employees:      (1)    Generally,
the Employees eligible to participate in the Plan are (choose one):         (A)
   x    all Employees of the Employer.         (B)    ¨    only Employees of the
Employer who are covered by (choose one):            (i)    ¨    any collective
bargaining agreement with the Employer, provided that the agreement requires the
employees to be included under the Plan.            (ii)    ¨    the following
collective bargaining agreement(s) with the Employer:                 
________________________________________                 
________________________________________      (2)    x    Notwithstanding the
selection in Subsection 1.04(d)(1) above, certain Employees of the Employer are
excluded from participation in the Plan (check the appropriate box(es)):        
Note: Certain employees (e.g., residents of Puerto Rico) are excluded
automatically pursuant to Subsection 2.01(s) of the Basic Plan Document,
regardless of the Employer’s selection under this Subsection 1.04(d)(2).        
(A)    ¨    employees covered by a collective bargaining agreement, unless the
agreement requires the employees to be included under the Plan. (Do not choose
if Option 1.04(d)(1)(B) is selected above.)         (B)    ¨    Highly
Compensated Employees as defined in Subsection 2.01(cc) of the Basic Plan
Document.         (C)    ¨    Leased Employees as defined in Subsection 2.01(ff)
of the Basic Plan Document.         (D)    ¨    nonresident aliens who do not
receive any earned income from the Employer which constitutes United States
source income.         (E)    x    other:               Post Doctoral Training
Fellows and Graduate Student Training Fellows.            Note: The eligible
group defined above must be a definitely determinable group and cannot be
subject to the discretion of the Employer. In addition, the design of the
classifications cannot be such that the only Non-Highly Compensated Employees
benefiting under the Plan are those with the lowest compensation and/or the
shortest periods of service and who may represent the minimum number of such
employees necessary to satisfy coverage under Code Section 410(b).

 

4



--------------------------------------------------------------------------------

        (i)   x    Notwithstanding this exclusion, any Employee who is excluded
from participation because of an exclusion that directly or indirectly imposes
an age and/or service requirement for participation (for example by excluding
part-time or temporary employees) shall become an Eligible Employee eligible to
participate in the Plan on the Entry Date coinciding with or immediately
following the date on which he first satisfies the following requirements: (I)
he attains age 21 and (II) he completes at least 1,000 Hours of Service during
an Eligibility Computation Period.       Note: The Employer should exercise
caution when excluding employees from participation in the Plan. Exclusion of
employees may adversely affect the Plan’s satisfaction of the minimum coverage
requirements, as provided in Code Section 410(b).  

(e)

  Entry Date(s) - The Entry Date(s) shall be (check one):     (1)   ¨   the
first day of each Plan Year and the first day of the seventh month of each Plan
Year     (2)   x   the first day of each Plan Year and the first day of the
fourth, seventh, and tenth months of each Plan Year     (3)   ¨   the first day
of each month     (4)   ¨   immediate upon meeting the eligibility requirements
specified in Subsections 1.04(a) and 1.04(b)     (5)   ¨   the first day of each
Plan Year (Do not select if there is an Eligibility Service requirement of more
than six months in Subsection 1.04(b) for the type(s) of contribution or if
there is an age requirement of more than 20 1/2 in Subsection 1.04(a) for the
type(s) of contribution.)     Note: If another plan is merged into the Plan, the
Plan may provide on the Plan Mergers Addendum that the effective date of the
merger is also an Entry Date with respect to certain Employees.  

(f)

  Date of Initial Participation - An Employee shall become a Participant unless
excluded by Subsection 1.04(d) above on the Entry Date coinciding with or
immediately following the date the Employee completes the service and age
requirement(s) in Subsections 1.04(a) and (b), if any, except (check one):    
(1)   x   no exceptions.     (2)   ¨   Employees employed on
                     (insert date) shall become Participants on that date.    
(3)   ¨   Employees who meet the age and service requirement(s) of Subsections
1.04(a) and (b) on                      (insert date) shall become Participants
on that date.

1.05

  COMPENSATION   Compensation for purposes of determining contributions shall be
as defined in Subsection 2.01(k) of the Basic Plan Document, modified as
provided below.  

(a)

  Compensation Exclusions - Compensation shall exclude the item(s) selected
below.     (1)   ¨   No exclusions.     (2)   ¨   Overtime pay.

 

5



--------------------------------------------------------------------------------

      (3)    ¨    Bonuses.       (4)    ¨    Commissions.       (5)    x    The
value of restricted stock or of a qualified or a non-qualified stock option
granted to an Employee by the Employer to the extent such value is includable in
the Employee’s taxable income.       (6)    ¨    Severance pay received prior to
termination of employment. (Severance pay received following termination of
employment is always excluded for purposes of contributions.)          Note: If
the Employer selects an option, other than (1) above, with respect to
Nonelective Employer Contributions, Compensation must be tested to show that it
meets the requirements of Code Section 414(s) or the allocations must be tested
to show that they meet the general test under regulations issued under Code
Section 401(a)(4). These exclusions shall not apply for purposes of the “Top
Heavy” requirements in Section 15.03, for allocating safe harbor Matching
Employer Contributions if Subsection 1.11(a)(3) is selected, for allocating safe
harbor Nonelective Employer Contributions if Subsection 1.12(a)(3) is selected,
or for allocating non-safe harbor Nonelective Employer Contributions if the
Integrated Formula is elected in Subsection 1.12(b)(2).    (b)    Compensation
for the First Year of Participation - Contributions for the Plan Year in which
an Employee first becomes a Participant shall be determined based on the
Employee’s Compensation as provided below. (Complete by checking the appropriate
box.)       (1)    x    Compensation for the entire Plan Year.       (2)    ¨   
Only Compensation for the portion of the Plan Year in which the Employee is
eligible to participate in the Plan. 1.06    TESTING RULES    (a)    ADP/ACP
Present Testing Method - The testing method for purposes of applying the “ADP”
and “ACP” tests described in Sections 6.03 and 6.06 of the Basic Plan Document
shall be the (check one):       (1)    x    Current Year Testing Method - The
“ADP” or “ACP” of Highly Compensated Employees for the Plan Year shall be
compared to the “ADP” or “ACP” of Non-Highly Compensated Employees for the same
Plan Year. (Must choose if Option 1.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, with
respect to Nonelective Employer Contributions is checked.)       (2)    ¨   
Prior Year Testing Method - The “ADP” or “ACP” of Highly Compensated Employees
for the Plan Year shall be compared to the “ADP” or “ACP” of Non-Highly
Compensated Employees for the immediately preceding Plan Year. (Do not choose if
Option 1.10(a)(1), alternative allocation formula for Qualified Nonelective
Contributions.)       (3)    ¨    Not applicable. (Only if Option 1.01(b)(3),
Profit Sharing Only, is checked or Option 1.04(d)(2)(B), excluding all Highly
Compensated Employees from the eligible class of Employees, is checked.)      
Note: Restrictions apply on elections to change testing methods.

 

6



--------------------------------------------------------------------------------

  (b)    First Year Testing Method - If the first Plan Year that the Plan, other
than a successor plan, permits Deferral Contributions or provides for Matching
Employer Contributions, occurs on or after the Effective Date specified in
Subsection 1.01(g), the “ADP” and/or “ACP” test for such first Plan Year shall
be applied using the actual “ADP” and/or “ACP” of Non-Highly Compensated
Employees for such first Plan Year, unless otherwise provided below.      (1)   
¨    The “ADP” and/or “ACP” test for the first Plan Year that the Plan permits
Deferral Contributions or provides for Matching Employer Contributions shall be
applied assuming a 3% “ADP” and/or “ACP” for Non-Highly Compensated Employees.
(Do not choose unless Plan uses prior year testing method described in
Subsection 1.06(a)(2).)   (c)    HCE Determinations: Look Back Year - The look
back year for purposes of determining which Employees are Highly Compensated
Employees shall be the 12-consecutive-month period preceding the Plan Year
unless otherwise provided below.      (1)    ¨    Calendar Year Determination -
The look back year shall be the calendar year beginning within the preceding
Plan Year. (Do not choose if the Plan Year is the calendar year.)   (d)    HCE
Determinations: Top Paid Group Election - All Employees with Compensation
exceeding the dollar amount specified in Code Section 414(q)(1)(B)(i) adjusted
pursuant to Code Section 415(d) (e.g., $95,000 for “determination years”
beginning in 2005 and “look-back years” beginning in 2004) shall be considered
Highly Compensated Employees, unless Top Paid Group Election below is checked.  
   (1)    ¨    Top Paid Group Election - Employees with Compensation exceeding
the dollar amount specified in Code Section 414(q)(1)(B)(i) adjusted pursuant to
Code Section 415(d) (e.g., $95,000 for “determination years” beginning in 2005
and “look-back years” beginning in 2004 shall be considered Highly Compensated
Employees only if they are in the top paid group (the top 20% of Employees
ranked by Compensation).      Note: Plan provisions for Sections 1.06(c) and
1.06(d) must apply consistently to all retirement plans of the Employer for
determination years that begin with or within the same calendar year (except
that Option 1.06(c)(1), Calendar Year Determination, shall not apply to calendar
year plans). 1.07   DEFERRAL CONTRIBUTIONS   (a)    x    Deferral Contributions
- Participants may elect to have a portion of their Compensation contributed to
the Plan on a before-tax basis pursuant to Code Section 401(k). Pursuant to
Subsection 5.03(a) of the Basic Plan Document, if Catch-Up Contributions are
selected below, the Plan’s deferral limit is 75%, unless the Employer elects an
alternative deferral limit in Subsection 1.07(a)(1)(A) below. If Catch-Up
Contributions are selected below, and the Employer has specified a percentage in
Subsection 1.07(a)(1)(A) that is less than 75%, a Participant eligible to make
Catch-Up Contributions shall (subject to the statutory limits in Treasury
Regulation Section 1.414-1(b)(1)(i)) in any event be permitted to contribute in
excess of the specified deferral limit up to 100% of the Participant’s
“effectively available Compensation” (i.e., Compensation available after other
withholding), as required by Treasury Regulation Section
1.414(v)-1(e)(1)(ii)(B).      (1)    Regular Contributions - The Employer shall
make a Deferral Contribution in accordance with Section 5.03 of the Basic Plan
Document on behalf of each Participant who has an executed salary reduction
agreement in effect with the Employer for the payroll period in question. Such
Deferral Contribution shall not exceed the deferral limit specified in
Subsection 5.03(a) of the Basic Plan Document or in Subsection 1.07(a)(1)(A)
below, as applicable. Check and complete the appropriate box(es), if any.

 

7



--------------------------------------------------------------------------------

    (A)   x   The deferral limit is 60% (must be a whole number multiple of one
percent) of Compensation. (Unless a different deferral limit is specified, the
deferral limit shall be 75%. If Option 1.07(a)(4), Catch-Up Contributions, is
selected below, complete only if deferral limit is other than 75%.)     (B)   ¨
  Instead of specifying a percentage of Compensation, a Participant’s salary
reduction agreement may specify a dollar amount to be contributed each payroll
period, provided such dollar amount does not exceed the maximum percentage of
Compensation specified in Subsection 5.03(a) of the Basic Plan Document or in
Subsection 1.07(a)(1)(A) above, as applicable.     (C)     A Participant may
increase or decrease, on a prospective basis, his salary reduction agreement
percentage or, if Roth 401(k) Contributions are selected in Subsection
1.07(a)(5) below, the portion of his Deferral Contributions designated as Roth
401(k) Contributions (check one):         (i)   ¨    as of the beginning of each
payroll period.         (ii)   ¨    as of the first day of each month.        
(iii)   x    as of each Entry Date. (Do not select if immediate entry is elected
with respect to Deferral Contributions in Subsection 1.04(e).)         Note:
Notwithstanding the Employer’s election hereunder, if Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, with respect to Nonelective Employer Contributions is checked,
the Plan provides that an Active Participant may change his salary reduction
agreement percentage for the Plan Year within a reasonable period (not fewer
than 30 days) of receiving the notice described in Section 6.09 of the Basic
Plan Document.     (D)     A Participant may revoke, on a prospective basis, a
salary reduction agreement at any time upon proper notice to the Administrator
but in such case may not file a new salary reduction agreement until (check
one):         (i)   ¨    the beginning of the next payroll period.         (ii)
  ¨    the first day of the next month.         (iii)   x    the next Entry
Date. (Do not select if immediate entry is elected with respect to Deferral
Contributions in Subsection 1.04(e).)

(2)

  ¨     Additional Deferral Contributions - The Employer shall allow a
Participant upon proper notice and approval to enter into a special salary
reduction agreement to make additional Deferral Contributions in an amount up to
100% of their effectively available Compensation for the payroll period(s)
designated by the Employer.

(3)

  x     Bonus Contributions - The Employer shall allow a Participant upon proper
notice and approval to enter into a special salary reduction agreement to make
Deferral Contributions in an amount up to 100% of any Employer paid cash bonuses
designated by the Employer on a uniform and nondiscriminatory basis that are
made for such Participants during the Plan Year. The Compensation definition
elected by the Employer in Subsection 1.05(a) must include bonuses if bonus
contributions are permitted. Unless a Participant has entered into a special
salary reduction agreement with respect to bonuses, the percentage deferred from
any Employer paid cash bonus shall be (check (A) or (B) below):     (A)   ¨  
Zero.

 

8



--------------------------------------------------------------------------------

    (B)   x    The same percentage elected by the Participant for his regular
contributions in accordance with Subsection 1.07(a)(1) above or deemed to have
been elected by the Participant in accordance with Option 1.07(a)(6) below.  
Note: A Participant’s contributions under Subsection 1.07(a)(2) and/or (3) may
not cause the Participant to exceed the percentage limit specified by the
Employer in Subsection 1.07(a)(1)(A) for the full Plan Year. If the
Administrator anticipates that the Plan will not satisfy the “ADP” and/or “ACP”
test for the year, the Administrator may reduce the rate of Deferral
Contributions of Participants who are Highly Compensated Employees to an amount
objectively determined by the Administrator to be necessary to satisfy the “ADP”
and/or “ACP” test. (4)     x   Catch-Up Contributions - The following
Participants who have attained or are expected to attain age 50 before the close
of the calendar year will be permitted to make Catch-Up Contributions to the
Plan, as described in Subsection 5.03(a) of the Basic Plan Document:     (A)   x
   All such Participants.     (B)   ¨    All such Participants except those
covered by a collective-bargaining agreement under which retirement benefits
were a subject of good faith bargaining unless the bargaining agreement
specifically provides for Catch-Up Contributions to be made on behalf of such
Participants.   Note: The Employer must not select Option 1.07(a)(4) above
unless all “applicable plans” (except any plan that is qualified under Puerto
Rican law or that covers only employees who are covered by a collective
bargaining agreement under which retirement benefits were a subject of good
faith bargaining) maintained by the Employer and by any other employer that is
treated as a single employer with the Employer under Code Section 414(b), (c),
(m), or (o) also permit Catch-Up Contributions in the same dollar amount. An
“applicable plan” is any 401(k) plan or any SIMPLE IRA plan, SEP, plan or
contract that meets the requirements of Code Section 403(b), or Code Section 457
eligible governmental plan that provides for elective deferrals. (5)   ¨   Roth
401(k) Contributions. Participants shall be permitted to irrevocably designate
pursuant to Subsection 5.03(b) of the Basic Plan Document that a portion or all
of the Deferral Contributions made under this Subsection 1.07(a) are Roth 401(k)
Contributions that are includable in the Participant’s gross income at the time
deferred. (6)   ¨   Automatic Enrollment Contributions. Beginning on the
effective date of this paragraph (6) (the “Automatic Enrollment Effective Date”)
and subject to the remainder of this paragraph (6) unless an Eligible Employee
affirmatively elects otherwise, his Compensation will be reduced by         %
(the “Automatic Enrollment Rate”), such percentage to be increased in accordance
with Option 1.07(b) (if applicable), for each payroll period in which he is an
Active Participant, beginning as indicated in Subsection 1.07(a)(6)(A) below,
and the Employer will make a pre-tax Deferral Contribution in such amount on the
Participant’s behalf in accordance with the provisions of Subsection 5.03(c) of
the Basic Plan Document (an “Automatic Enrollment Contribution”).   (A)   With
respect to an affected Participant, Automatic Enrollment Contributions will
begin as soon as administratively feasible on or after (check one):     (i)   ¨
   The Participant’s Entry Date.     (ii)   ¨                 (minimum of 30)
days following the Participant’s date of hire, but no sooner than the
Participant’s Entry Date.   Within a reasonable period ending no later than the
day prior to the date Compensation subject to the reduction would otherwise
become available to the Participant, an Eligible Employee may make an

 

9



--------------------------------------------------------------------------------

      affirmative election not to have Automatic Enrollment Contributions made
on his behalf. If an Eligible Employee makes no such affirmative election, his
Compensation shall be reduced and Automatic Enrollment Contributions will be
made on his behalf in accordance with the provisions of this paragraph (6), and
Option 1.07(b) if applicable, until such Active Participant elects to change or
revoke such Deferral Contributions as provided in Subsection 1.07(a)(1)(C) or
(D). Automatic Enrollment Contributions shall be made only on behalf of Active
Participants who are first hired by the Employer on or after the Automatic
Enrollment Effective Date and do not have a Reemployment Commencement Date,
unless otherwise provided below.       (B)    ¨    Additionally, unless such
affected Participant affirmatively elects otherwise within the reasonable period
established by the Plan Administrator, Automatic Enrollment Contributions will
be made with respect to the Employees described below. (Check all that apply.)  
       (i)    ¨    Inclusion of Previously Hired Employees. On the later of the
date specified in Subsection 1.07(a)(6)(A) with regard to such Eligible Employee
or as soon as administratively feasible on or after the 30th day following the
Notification Date specified in Subsection 1.07(a)(6)(B)(i)(I) below, Automatic
Enrollment Contributions will begin for the following Eligible Employees who
were hired before the Automatic Enrollment Effective Date and have not had a
Reemployment Commencement Date. (Complete (I), check (II) or (III), and complete
(IV), if applicable.)             (I)    Notification Date:
                    . (Date must be on or after the Automatic Enrollment
Effective Date.)             (II)    ¨    Unless otherwise elected in Subsection
1.07(a)(6)(B)(i)(IV) below, all such Employees who have never had a Deferral
Contribution election in place.             (III)    ¨    Unless otherwise
elected in Subsection 1.07(a)(6)(B)(i)(IV) below, all such Employees who have
never had a Deferral Contribution election in place and were hired by the
Employer before the Automatic Enrollment Effective Date, but on or after the
following date:                     .             (IV)    ¨    In addition to
the group of Employees elected in Subsection 1.07(a)(6)(B)(i)(II) or (III)
above, any Employee described in Subsection 1.07(a)(6)(B)(i)(II) or (III) above,
as applicable, even if he has had a Deferral Contribution election in place
previously, provided he is not suspended from making Deferral Contributions
pursuant to the Plan and has a deferral rate of zero on the Notification Date.  
       (ii)    ¨    Inclusion of Rehired Employees. Unless otherwise stated
herein, each Eligible Employee having a Reemployment Commencement Date on the
date indicated in Subsection 1.07(a)(6)(A) above. If Subsection
1.07(a)(6)(B)(i)(III) is selected, only such Employees with a Reemployment
Commencement on or after the date specified in Subsection 1.07(a)(6)(B)(i)(III)
will be automatically enrolled. If Subsection 1.07(a)(6)(B)(i) is not selected,
only such Employees with a Reemployment Commencement on or after the Automatic
Enrollment Effective Date will be automatically enrolled. If Subsection
1.07(a)(6)(A)(ii) has been elected above, for purposes of Subsection
1.07(a)(6)(A) only, such Employee’s Reemployment Commencement Date will be
treated as his date of hire.

 

10



--------------------------------------------------------------------------------

   (b)    ¨    Automatic Deferral Increase: (Choose only if Automatic Enrollment
Contributions are selected in Option 1.07(a)(6) above) - Unless an Eligible
Employee affirmatively elects otherwise after receiving appropriate notice,
Deferral Contributions for each Active Participant having Automatic Enrollment
Contributions made on his behalf shall be increased annually by the whole
percentage of Compensation stated in Subsection 1.07(b)(1) below until the
deferral percentage stated in Subsection 1.07(a)(1) is reached (except that the
increase will be limited to only the percentage needed to reach the limit stated
in Subsection 1.07(a)(1), if applying the percentage in Subsection 1.07(b)(1)
would exceed the limit stated in Subsection 1.07(a)(1)), unless the Employer has
elected a lower percentage limit in Subsection 1.07(b)(2) below.          (1)   
Increase by         % (not to exceed 10%) of Compensation. Such increased
Deferral Contributions shall be pre-tax Deferral Contributions.          (2)   
¨    Limited to         % of Compensation (not to exceed the percentage
indicated in Subsection 1.07(a)(1)).          (3)    Notwithstanding the above,
the automatic deferral increase shall not apply to a Participant within the
first six months following the date upon which Automatic Enrollment
Contributions begin for such Participant. 1.08    EMPLOYEE CONTRIBUTIONS (AFTER
TAX CONTRIBUTIONS)    (a)    ¨    Frozen Employee Contributions - Participants
may not currently make after-tax Employee Contributions to the Plan, but the
Employer does maintain frozen Employee Contributions Accounts. 1.09    ROLLOVER
CONTRIBUTIONS    (a)    x    Rollover Contributions - Employees may roll over
eligible amounts from other qualified plans to the Plan subject to the
additional following requirements:       (1)    ¨    The Plan will not accept
rollovers of after-tax employee contributions.       (2)    x    The Plan will
not accept rollovers of designated Roth contributions. (Must be selected if Roth
401(k) Contributions are not elected in Subsection 1.07(a)(5).) 1.10   
QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS    (a)    Qualified Nonelective
Employer Contributions – If any of the following Options is checked: 1.07(a),
Deferral Contributions, or 1.11(a), Matching Employer Contributions, the
Employer may contribute an amount which it designates as a Qualified Nonelective
Employer Contribution to be included in the “ADP” or “ACP” test. Unless
otherwise provided below, Qualified Nonelective Employer Contributions shall be
allocated to all Participants who were eligible to participate in the Plan at
any time during the Plan Year and are Non-Highly Compensated Employees in the
ratio which each such Participant’s “testing compensation”, as defined in
Subsection 6.01(r) of the Basic Plan Document, for the Plan Year bears to the
total of all such Participants’ “testing compensation” for the Plan Year.      
(1)    ¨    Qualified Nonelective Employer Contributions shall be allocated only
among those Participants who are Non-Highly Compensated Employees and are
designated by the Employer as eligible to receive a Qualified Nonelective
Employer Contribution for the Plan Year. The amount of the Qualified Nonelective
Employer Contribution allocated to each such Participant shall be as designated
by the Employer, but not in excess of the “regulatory maximum.” The “regulatory
maximum” means 5% (10% for Qualified Nonelective Contributions made in
connection with the Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act) of the “testing compensation” for such Participant for the Plan
Year. The “regulatory maximum” shall apply separately with respect to Qualified
Nonelective Contributions to be included in the “ADP” test and Qualified
Nonelective Contributions to be included in the “ACP” test. (Cannot be selected
if the Employer has elected prior year testing in Subsection 1.06(a)(2).)

 

11



--------------------------------------------------------------------------------

1.11    MATCHING EMPLOYER CONTRIBUTIONS    (a)    x    Matching Employer
Contributions - The Employer shall make Matching Employer Contributions on
behalf of each of its “eligible” Participants as provided in this Section 1.11.
For purposes of this Section 1.11, an “eligible” Participant means any
Participant who is an Active Participant during the Contribution Period and who
satisfies the requirements of Subsection 1.11(e) or Section 1.13. (Check one):
      (1)    ¨    Non-Discretionary Matching Employer Contributions - The
Employer shall make a Matching Employer Contribution on behalf of each
“eligible” Participant in an amount equal to the following percentage of the
eligible contributions made by the “eligible” Participant during the
Contribution Period (complete all that apply):          (A)    ¨    Flat
Percentage Match:             (i)            % to all “eligible” Participants.
         (B)    ¨    Tiered Match:         % of the first         % of the
“eligible” Participant’s Compensation contributed to the Plan,               
        % of the next         % of the “eligible” Participant’s Compensation
contributed to the Plan,                        % of the next         % of the
“eligible” Participant’s Compensation contributed to the Plan.             Note:
The group of “eligible” Participants benefiting under each match rate must
satisfy the nondiscriminatory coverage requirements of Code Section 410(b).   
      (C)    ¨    Limit on Non-Discretionary Matching Employer Contributions
(check the appropriate box(es)):             (i)    ¨    Contributions in excess
of         % of the “eligible” Participant’s Compensation for the Contribution
Period shall not be considered for non-discretionary Matching Employer
Contributions.                Note: If the Employer elected a percentage limit
in (i) above and requested the Trustee to account separately for matched and
unmatched Deferral and/or Employee Contributions made to the Plan, the
non-discretionary Matching Employer Contributions allocated to each “eligible”
Participant must be computed, and the percentage limit applied, based upon each
payroll period.             (ii)    ¨    Matching Employer Contributions for
each “eligible” Participant for each Plan Year shall be limited to
$            .       (2)    ¨    Discretionary Matching Employer Contributions -
The Employer may make a discretionary Matching Employer Contribution on behalf
of each “eligible” Participant in accordance with Section 5.08 of the Basic Plan
Document in an amount equal to a percentage of the eligible contributions made
by each “eligible” Participant during the Contribution Period. Discretionary
Matching Employer Contributions may be limited to match only contributions up to
a specified percentage of Compensation or limit the amount of the match to a
specified dollar amount.             Note: If the Matching Employer Contribution
made in accordance with this Subsection 1.11(a)(2) matches different percentages
of contributions for different groups of “eligible” Participants, it may need to
be tested to show that it meets the requirements of Code Section 401(a)(4),
nondiscrimination in benefits, rights, and features.

 

12



--------------------------------------------------------------------------------

         (A)    ¨    4% Limitation on Discretionary Matching Employer
Contributions for Deemed Satisfaction of “ACP” Test -In no event may the dollar
amount of the discretionary Matching Employer Contribution made on an “eligible”
Participant’s behalf for the Plan Year exceed 4% of the “eligible” Participant’s
Compensation for the Plan Year. (Only if Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions is checked.)      
(3)    x    401(k) Safe Harbor Matching Employer Contributions - If the Employer
elects one of the safe harbor formula Options provided in the 401(k) Safe Harbor
Matching Employer Contributions Addendum to the Adoption Agreement and provides
written notice each Plan Year to all Active Participants of their rights and
obligations under the Plan, the Plan shall be deemed to satisfy the “ADP” test
and, under certain circumstances, the “ACP” test. (Only if Option 1.07(a),
Deferral Contributions is checked.)    (b)    ¨    Additional Matching Employer
Contributions -The Employer may at Plan Year end make an additional Matching
Employer Contribution on behalf of each “eligible” Participant in an amount
equal to a percentage of the eligible contributions made by each “eligible”
Participant during the Plan Year. (Only if Option 1.11(a)(1) or (3) is checked.)
The additional Matching Employer Contribution may be limited to match only
contributions up to a specified percentage of Compensation or limit the amount
of the match to a specified dollar amount.          Note: If the additional
Matching Employer Contribution made in accordance with this Subsection 1.11(b)
matches different percentages of contributions for different groups of
“eligible” Participants, it may need to be tested to show that it meets the
requirements of Code Section 401(a)(4), nondiscrimination in benefits, rights,
and features.       (1)    ¨    4% Limitation on additional Matching Employer
Contributions for Deemed Satisfaction of “ACP” Test - In no event may the dollar
amount of the additional Matching Employer Contribution made on an “eligible”
Participant’s behalf for the Plan Year exceed 4% of the “eligible” Participant’s
Compensation for the Plan Year. (Only if Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions is checked.)      
Note: If the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, above and wants to be deemed to have satisfied the “ADP”
test, the additional Matching Employer Contribution must meet the requirements
of Section 6.09 of the Basic Plan Document. In addition to the foregoing
requirements, if the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and wants to be
deemed to have satisfied the “ACP” test with respect to Matching Employer
Contributions for the Plan Year, the eligible contributions matched may not
exceed the limitations in Section 6.10 of the Basic Plan Document.   

(c)

   Contributions Matched - The Employer matches the following contributions
(check appropriate box(es)):      

(1)

   Deferral Contributions - Deferral Contributions made to the Plan are matched
at the rate specified in this Section 1.11. Catch-Up Contributions are not
matched unless the Employer elects Option 1.11(c)(1)(A) below.          (A)    ¨
   Catch-Up Contributions made to the Plan pursuant to Subsection 1.07(a)(4) are
matched at the rates specified in this Section 1.11.

 

13



--------------------------------------------------------------------------------

           Note: Notwithstanding the above, if the Employer elected Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, Deferral
Contributions shall be matched at the rate specified in the 401(k) Safe Harbor
Matching Employer Contributions Addendum to the Adoption Agreement without
regard to whether they are Catch-Up Contributions.   (d)    Contribution Period
for Matching Employer Contributions - The Contribution Period for purposes of
calculating the amount of Matching Employer Contributions is:      (1)    ¨   
each calendar month.      (2)    ¨    each Plan Year quarter.      (3)    x   
each Plan Year.      (4)    ¨    each payroll period.      The Contribution
Period for additional Matching Employer Contributions described in Subsection
1.11(b) is the Plan Year.      Note: If Matching Employer Contributions are made
more frequently than for the Contribution Period selected above, the Employer
must calculate the Matching Employer Contribution required with respect to the
full Contribution Period, taking into account the “eligible” Participant’s
contributions and Compensation for the full Contribution Period, and contribute
any additional Matching Employer Contributions necessary to “true up” the
Matching Employer Contribution so that the full Matching Employer Contribution
is made for the Contribution Period.   (e)    Continuing Eligibility
Requirement(s) - A Participant who is an Active Participant during a
Contribution Period and makes eligible contributions during the Contribution
Period shall only be entitled to receive Matching Employer Contributions under
Section 1.11 for that Contribution Period if the Participant satisfies the
following requirement(s) (Check the appropriate box(es). Options (3) and (4) may
not be elected together; Option (5) may not be elected with Option (2), (3), or
(4); Options (2), (3), (4), (5), and (7) may not be elected with respect to
Matching Employer Contributions if Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, is checked or if Option 1.12(a)(3), 401(k) Safe
Harbor Formula, with respect to Nonelective Employer Contributions is checked
and the Employer intends to satisfy the Code Section 401(m)(11) safe harbor with
respect to Matching Employer Contributions):      (1)    x    No requirements.  
   (2)    ¨    Is employed by the Employer or a Related Employer on the last day
of the Contribution Period.      (3)    ¨    Earns at least 501 Hours of Service
during the Plan Year. (Only if the Contribution Period is the Plan Year.)     
(4)    ¨    Earns at least              (not to exceed 1,000) Hours of Service
during the Plan Year. (Only if the Contribution Period is the Plan Year.)     
(5)    ¨    Either earns at least 501 Hours of Service during the Plan Year or
is employed by the Employer or a Related Employer on the last day of the Plan
Year. (Only if the Contribution Period is the Plan Year.)      (6)    ¨    Is
not a Highly Compensated Employee for the Plan Year.      (7)    ¨    Is not a
partner or a member of the Employer, if the Employer is a partnership or an
entity taxed as a partnership.      Note: If Option (2), (3), (4), or (5) is
adopted during a Contribution Period, such Option shall not become effective
until the first day of the next Contribution Period. Matching Employer
Contributions attributable to the Contribution Period that are funded during the
Contribution Period shall not be subject to the eligibility

 

14



--------------------------------------------------------------------------------

      requirements of Option (2), (3), (4), or (5). If Option (2), (3), (4),
(5), or (7) is elected with respect to any Matching Employer Contributions and
if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is also elected, the Plan will
not be deemed to satisfy the “ACP” test in accordance with Section 6.10 of the
Basic Plan Document and will have to pass the “ACP” test each year.    (f)    ¨
   Qualified Matching Employer Contributions - Prior to making any Matching
Employer Contribution hereunder (other than a 401(k) Safe Harbor Matching
Employer Contribution), the Employer may designate all or a portion of such
Matching Employer Contribution as a Qualified Matching Employer Contribution
that may be used to satisfy the “ADP” test on Deferral Contributions and
excluded in applying the “ACP” test on Employee and Matching Employer
Contributions. Unless the additional eligibility requirement is selected below,
Qualified Matching Employer Contributions shall be allocated to all Participants
who were Active Participants during the Contribution Period and who meet the
continuing eligibility requirement(s) described in Subsection 1.11(e) above for
the type of Matching Employer Contribution being characterized as a Qualified
Matching Employer Contribution.       (1)    ¨    To receive an allocation of
Qualified Matching Employer Contributions a Participant must also be a
Non-Highly Compensated Employee for the Plan Year.       Note: Qualified
Matching Employer Contributions may not be excluded in applying the “ACP” test
for a Plan Year if the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and the “ADP” test
is deemed satisfied under Section 6.09 of the Basic Plan Document for such Plan
Year. 1.12    NONELECTIVE EMPLOYER CONTRIBUTIONS    If (a) or (b) is elected
below, the Employer may make Nonelective Employer Contributions on behalf of
each of its “eligible” Participants in accordance with the provisions of this
Section 1.12. For purposes of this Section 1.12, an “eligible” Participant means
a Participant who is an Active Participant during the Contribution Period and
who satisfies the requirements of Subsection 1.12(d) or Section 1.13.    Note:
An Employer may elect both a fixed formula and a discretionary formula. If both
are selected, the discretionary formula shall be treated as an additional
Nonelective Employer Contribution and allocated separately in accordance with
the allocation formula selected by the Employer.    (a)    ¨    Fixed Formula
(check one or more):       (1)    ¨    Fixed Percentage Employer Contribution -
For each Contribution Period, the Employer shall contribute for each “eligible”
Participant a percentage of such “eligible” Participant’s Compensation equal
to):          (A)            % (not to exceed 25%) to all “eligible”
Participants.          Note: The allocation formula in Option 1.12(a)(1)(A)
above generally satisfies a design-based safe harbor pursuant to the regulations
under Code Section 401(a)(4).       (2)    ¨    Fixed Flat Dollar Employer
Contribution - The Employer shall contribute for each “eligible” Participant an
amount equal to:          (A)    $             to all “eligible” Participants.
(Complete (i) below).             (i)    The contribution amount is based on an
“eligible” Participant’s service for the following period (check one of the
following):                (I)    ¨    Each paid hour.                (II)    ¨
   Each Plan Year.

 

15



--------------------------------------------------------------------------------

      (III)   ¨      Other:                                                  
(must be a period within the Plan Year that does not exceed one week and is
uniform with respect to all “eligible” Participants).     Note: The allocation
formula in Option 1.12(a)(2)(A) above generally satisfies a design-based safe
harbor pursuant to the regulations under Code Section 401(a)(4).   (3)   ¨  
401(k) Safe Harbor Formula - The Nonelective Employer Contribution specified in
the 401(k) Safe Harbor Nonelective Employer Contributions Addendum is intended
to satisfy the safe harbor contribution requirements under Sections 401(k) and
401(m) of the Code such that the “ADP” test (and, under certain circumstances,
the “ACP” test) is deemed satisfied. Please complete the 401(k) Safe Harbor
Nonelective Employer Contributions Addendum to the Adoption Agreement. (Choose
only if Option 1.07(a), Deferral Contributions is checked.)

(b)

  x   Discretionary Formula - The Employer may decide each Contribution Period
whether to make a discretionary Nonelective Employer Contribution on behalf of
“eligible” Participants in accordance with Section 5.10 of the Basic Plan
Document.   (1)   x   Non-Integrated Allocation Formula - In the ratio that each
“eligible” Participant’s Compensation bears to the total Compensation paid to
all “eligible” Participants for the Contribution Period.   (2)   ¨   Integrated
Allocation Formula - As (1) a percentage of each “eligible” Participant’s
Compensation plus (2) a percentage of each “eligible” Participant’s Compensation
in excess of the “integration level” as defined below. The percentage of
Compensation in excess of the “integration level” shall be equal to the lesser
of the percentage of the “eligible” Participant’s Compensation allocated under
(1) above or the “permitted disparity limit” as defined below.     Note: An
Employer that has elected Option 1.12(a)(3), 401(k) Safe Harbor Formula, may not
take Nonelective Employer Contributions made to satisfy the 401(k) safe harbor
into account in applying the integrated allocation formula described above.    
(A)   “Integration level” means the Social Security taxable wage base for the
Plan Year, unless the Employer elects a lesser amount in (i) or (ii) below.    
  (i)           % (not to exceed 100%) of the Social Security taxable wage base
for the Plan Year, or       (ii)   $             (not to exceed the Social
Security taxable wage base).       “Permitted disparity limit” means the
percentage provided by the following table:

 

The “Integration Level”
      is         % of the
  Taxable Wage Base

   The
“Permitted
Disparity
Limit” is  

20% or less

   5.7 % 

More than 20%, but not more than 80%

   4.3 % 

More than 80%, but less than 100%

   5.4 % 

100%

   5.7 % 

 

16



--------------------------------------------------------------------------------

      Note: An Employer who maintains any other plan that provides for Social
Security Integration (permitted disparity) may not elect Option 1.12(b)(2).  
(c)   Contribution Period for Nonelective Employer Contributions - The
Contribution Period for purposes of calculating the amount of Nonelective
Employer Contributions is the Plan Year.   (d)   Continuing Eligibility
Requirement(s) - A Participant shall only be entitled to receive Nonelective
Employer Contributions for a Plan Year under this Section 1.12 if the
Participant is an Active Participant during the Plan Year and satisfies the
following requirement(s) (Check the appropriate box(es) - Options (3) and (4)
may not be elected together; Option (5) may not be elected with Option (2), (3),
or (4); Options (2), (3), (4), (5), and (7) may not be elected with respect to
Nonelective Employer Contributions under the fixed formula if Option 1.12(a)(3),
401(k) Safe Harbor Formula, is checked):     (1)   ¨    No requirements.     (2)
  x    Is employed by the Employer or a Related Employer on the last day of the
Contribution Period.     (3)   ¨    Earns at least 501 Hours of Service during
the Plan Year. (Only if the Contribution Period is the Plan Year.)     (4)   ¨
   Earns at least              (not to exceed 1,000) Hours of Service during the
Plan Year. (Only if the Contribution Period is the Plan Year.)     (5)   ¨   
Either earns at least 501 Hours of Service during the Plan Year or is employed
by the Employer or a Related Employer on the last day of the Plan Year. (Only if
the Contribution Period is the Plan Year.)     (6)   ¨    Is not a Highly
Compensated Employee for the Plan Year.     (7)   ¨    Is not a partner or a
member of the Employer, if the Employer is a partnership or an entity taxed as a
partnership.     Note: If Option (2) (3), (4), or (5) is adopted during a
Contribution Period, such Option shall not become effective until the first day
of the next Contribution Period. Nonelective Employer Contributions attributable
to the Contribution Period that are funded during the Contribution Period shall
not be subject to the eligibility requirements of Option (2), (3), (4), or (5).
1.13   EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS   ¨   Death,
Disability, and Retirement Exceptions - All Participants who become disabled, as
defined in Section 1.15, retire, as provided in Subsection 1.14(a), (b), or (c),
or die are exempted from any last day or Hours of Service requirement. 1.14  
RETIREMENT   (a)   The Normal Retirement Age under the Plan is (check one):    
(1)   x    age 65.     (2)   ¨    age          (specify between 55 and 64).    
(3)   ¨    later of age          (not to exceed 65) or the          (not to
exceed 5th) anniversary of the Participant’s Employment Commencement Date.

 

17



--------------------------------------------------------------------------------

     (b)    ¨    The Early Retirement Age is the date the Participant attains
age          (specify 55 or greater) and completes
         years of Vesting Service.       Note: If this Option is elected,
Participants who are employed by the Employer or a Related Employer on the date
they reach Early Retirement Age shall be 100% vested in their Accounts under the
Plan.    (c)    ¨    A Participant who becomes disabled, as defined in Section
1.15, is eligible for disability retirement.       Note: If this Option is
elected, Participants who are employed by the Employer or a Related Employer on
the date they become disabled shall be 100% vested in their Accounts under the
Plan. Pursuant to Section 11.03 of the Basic Plan Document, a Participant is not
considered to be disabled until he terminates his employment with the Employer.
1.15    DEFINITION OF DISABLED    A Participant is disabled if he/she meets any
of the requirements selected below (check the appropriate box(es)):    (a)    ¨
   The Participant satisfies the requirements for benefits under the Employer’s
long-term disability plan.    (b)    ¨    The Participant satisfies the
requirements for Social Security disability benefits.    (c)    ¨    The
Participant is determined to be disabled by a physician approved by the
Employer. 1.16    VESTING    A Participant’s vested interest in Matching
Employer Contributions and/or Nonelective Employer Contributions, other than
401(k) Safe Harbor Matching Employer and/or 401(k) Safe Harbor Nonelective
Employer Contributions elected in Subsection 1.11(a)(3) or 1.12(a)(3), shall be
based upon his years of Vesting Service and the schedule selected in Subsection
1.16(c) below, except as provided in Subsection 1.16(d) or (e) below and the
Vesting Schedule Addendum to the Adoption Agreement or as provided in Subsection
1.22(c).    (a)    When years of Vesting Service are determined, the elapsed
time method shall be used.    (b)    ¨    Years of Vesting Service shall exclude
service prior to the Plan’s original Effective Date as listed in Subsection
1.01(g)(1) or Subsection 1.01(g)(2), as applicable.    (c)    Vesting
Schedule(s)       (1)    Nonelective Employer Contributions (check one):    (2)
   Matching Employer Contributions (check one):         

(A)

  

¨

   N/A - No Nonelective Employer Contributions other than 401(k) Safe Harbor
Nonelective Employer Contributions       (A)    x    N/A – No Matching Employer
Contributions other than 401(k) Safe Harbor Matching Employer Contributions   
      (B)    x    100% Vesting immediately       (B)    ¨    100% Vesting
immediately          (C)    ¨    3 year cliff (see C below)       (C)    ¨    3
year cliff (see C below)          (D)    ¨    6 year graduated (see D below)   
   (D)    ¨    6 year graduated (see D below)          (E)    ¨    Other vesting
(complete E1 below)       (E)    ¨    Other vesting (complete E2 below)

 

18



--------------------------------------------------------------------------------

Years of Vesting

Service

  Applicable Vesting Schedule(s)       C     D     E1     E2   0   0 %    0 %   
         %             %  1   0 %    0 %             %             %  2   0 %   
20 %             %             %  3   100 %    40 %             %             % 
4   100 %    60 %             %             %  5   100 %    80 %             % 
           %  6 or more   100 %    100 %             %    100 % 

Note: A schedule elected under E1 or E2 above must be at least as favorable as
one of the schedules in C or D above.

Note: If the vesting schedule is amended and a Participant’s vested interest
calculated using the amended vesting schedule is less in any year than the
Participant’s vested interest calculated under the Plan’s vesting schedule in
effect immediately before the amendment, the amended vesting schedule shall
apply only to Employees hired on or after the effective date of the amendment.
Please select paragraph (e) below and complete Section (b) of the Vesting
Schedule Addendum to the Adoption Agreement describing the vesting schedule in
effect for Employees hired before the effective date of the amendment.

Note: If the vesting schedule is amended, the amended vesting schedule shall
apply only to Participants who are Active Participants on or after the effective
date of the amendment not subject to the prior vesting schedule as provided in
the preceding Note. Participants who are not Active Participants on or after
that date shall be subject to the prior vesting schedule. Please select
paragraph (e) below and complete Section (b) of the Vesting Schedule Addendum to
the Adoption Agreement describing the prior vesting schedule.

 

19



--------------------------------------------------------------------------------

    (d)   ¨   A less favorable vesting schedule than the vesting schedule
selected in 1.16(c)(2) above applies to Matching
Employer Contributions made for Plan Years beginning before the EGTRRA effective
date. Please complete
Section (a) of the Vesting Schedule Addendum to the Adoption Agreement.   (e)  
¨   A vesting schedule or schedules different from the vesting schedule(s)
selected above applies to certain Participants. Please complete Section (b) of
the Vesting Schedule Addendum to the Adoption Agreement. 1.17   PREDECESSOR
EMPLOYER SERVICE   (a)   ¨   Service for purposes of eligibility in Subsection
1.04(b) and vesting in Subsection 1.16 of this Plan shall include service with
the following predecessor employer(s): 1.18   PARTICIPANT LOANS   (a)   ¨  
Participant loans are allowed in accordance with Article 9 and loan procedures
outlined in the Service Agreement. 1.19   IN-SERVICE WITHDRAWALS   Participants
may make withdrawals prior to termination of employment under the following
circumstances (check the appropriate box(es)):   (a)   x   Hardship Withdrawals
- Hardship withdrawals shall be allowed in accordance with Section 10.05 of the
Basic Plan Document, subject to a $500 minimum amount.     (1)   Hardship
withdrawals will be permitted from:       (A)   x    Participant’s Deferral
Contributions Account only.       (B)   ¨    The Accounts specified in the
In-Service Withdrawals Addendum. Please complete Section (a) in In-Service
Withdrawals Addendum.   (b)   x   Age 59 1/2 - Participants shall be entitled to
receive a distribution of all or any portion of the following Accounts upon
attainment of age 59 1/2 (check one):     (1)   ¨   Deferral Contributions
Account.     (2)   x   All vested Account balances.   (c)   Withdrawal of
Employee Contributions and Rollover Contributions     (1)   Employee
Contributions may be withdrawn in accordance with Section 10.02 of the Basic
Plan Document at any time.     (2)   Rollover Contributions may be withdrawn in
accordance with Section 10.03 of the Basic Plan Document at any time.   (d)   ¨
  Protected In-Service Withdrawal Provisions - Check if the Plan was converted
by plan amendment or received transfer contributions from another defined
contribution plan, and benefits under the other defined contribution plan were
payable as (check the appropriate box(es)):     (1)   ¨   an in-service
withdrawal of vested amounts attributable to Employer Contributions maintained
in a Participant’s Account (check (A) and/or (B)):       (A)   ¨    for at least
         (24 or more) months.       (B)   ¨    after the Participant has at
least 60 months of participation.

 

20



--------------------------------------------------------------------------------

      (2)    ¨    another in-service withdrawal option that is a “protected
benefit” under Code Section 411(d)(6). Please complete the In-Service
Withdrawals Addendum to the Adoption Agreement identifying the in-service
withdrawal option(s). 1.20    FORM OF DISTRIBUTIONS    Subject to Section 13.01,
13.02 and Article 14 of the Basic Plan Document, distributions under the Plan
shall be paid as provided below. (Check the appropriate box(es).)    (a)    Lump
Sum Payments - Lump sum payments are always available under the Plan.    (b)   
x    Installment Payments - Participants may elect distribution under a
systematic withdrawal plan (installments).    (c)    ¨    Annuities (Check if
the Plan is retaining any annuity form(s) of payment.)       (1)    An annuity
form of payment is available under the Plan for the following reason(s) (check
(A) and/or (B), as applicable):          (A)    ¨    As a result of the Plan’s
receipt of a transfer of assets from another defined contribution plan or
pursuant to the Plan terms prior to the Adoption Agreement Effective Date
specified in Subsection 1.01(g)(1), benefits were previously payable in the form
of an annuity that the Employer elects to continue to be offered as a form of
payment under the Plan.          (B)    ¨    The Plan received a transfer of
assets from a plan that was subject to the minimum funding requirements of Code
Section 412 and therefore an annuity form of payment is a protected benefit
under the Plan in accordance with Code Section 411(d)(6).       (2)    The
normal form of payment under the Plan is (check (A) or (B)):          (A)    ¨
   A lump sum payment.             (i)    Optional annuity forms of payment
(check (I) and/or (II), as applicable). (Must check and complete (I) if a life
annuity is one of the optional annuity forms of payment under the Plan.)      
         (I)    ¨   

A married Participant who elects an annuity form of payment shall receive a
qualified joint and         % (at least 50% but not more than 100%) survivor
annuity. An unmarried Participant shall receive a single life annuity.

 

The qualified preretirement survivor annuity provided to the spouse of a married
Participant who elects an annuity form of payment is purchased with         %
(at least 50%) of the Participant’s Account.

               (II)    ¨    Other annuity form(s) of payment. Please complete
Section (a) of the Forms of Payment Addendum describing the other annuity
form(s) of payment available under the Plan.          (B)    ¨    A life annuity
(complete (i) and (ii) and check (iii) if applicable.)             (i)    The
normal form for married Participants is a qualified joint and         % (at
least 50% but not more than 100%) survivor annuity. The normal form for
unmarried Participants is a single life annuity.

 

21



--------------------------------------------------------------------------------

        (ii)   The qualified preretirement survivor annuity provided to a
Participant’s spouse is purchased with         % (at least 50%) of the
Participant’s Account.         (iii)   ¨    Other annuity form(s) of payment.
Please complete Subsection (a) of the Forms of Payment Addendum describing the
other annuity form(s) of payment available under the Plan.   (d)   ¨  
Eliminated Forms of Payment Not Protected Under Code Section 411(d)(6). Check if
benefits were payable in a form of payment that is no longer being offered after
either the Adoption Agreement Effective Date specified in Subsection 1.01(g)(1)
or, if forms of payment are being eliminated by a separate amendment, the
amendment effective date indicated on the Amendment Execution Page.     Note: A
life annuity option will continue to be an available form of payment for any
Participant who elected such life annuity payment before the effective date of
its elimination.   (e)   Cash Outs and Implementation of Required Rollover Rule
    (1)   x   If the vested Account balance payable to an individual is less
than or equal to the cash out limit utilized for such individual under Section
13.02 of the Basic Plan Document, such Account will be distributed in accordance
with the provisions of Section 13.02 or 18.04 of the Basic Plan Document. Unless
otherwise elected below, the cash out limit is $1,000.       (A)   ¨   The cash
out limit utilized for Participants is the maximum cash out limit permitted
under Code Section 411(a)(11)(A) ($5,000 as of January 1, 2005). Any
distribution greater than $1,000 that is made to a Participant without the
Participant’s consent before the Participant’s Normal Retirement Age (or age 62,
if later) will be rolled over to an individual retirement plan designated by the
Plan Administrator. 1.21   TIMING OF DISTRIBUTIONS   Except as provided in
Subsection 1.21(a) or (b) distribution shall be made to an eligible Participant
from his vested interest in his Account as soon as reasonably practicable
following the Participant’s request for distribution pursuant to Article 12 of
the Basic Plan Document.   (a)   Distribution shall be made to an eligible
Participant from his vested interest in his Account as soon as reasonably
practicable following the date the Participant’s application for distribution is
received by the Administrator, but in no event later than his Required Beginning
Date, as defined in Subsection 2.01(tt).   (b)   x   Preservation of Same Desk
Rule - Check if the Employer wants to continue application of the same desk rule
described in Subsection 12.01(b) of the Basic Plan Document regarding
distribution of Deferral Contributions, Qualified Nonelective Employer
Contributions, Qualified Matching Employer Contributions, 401(k) Safe Harbor
Matching Employer Contributions, and 401(k) Safe Harbor Nonelective Employer
Contributions. (If any of the above-listed contribution types were previously
distributable upon severance from employment, this Option may not be selected.)
1.22   TOP HEAVY STATUS   (a)   The Plan shall be subject to the Top-Heavy Plan
requirements of Article 15 (check one):     (1)   ¨   for each Plan Year,
whether or not the Plan is a “top-heavy plan” as defined in Subsection 15.01(g)
of the Basic Plan Document.     (2)   x   for each Plan Year, if any, for which
the Plan is a “top-heavy plan” as defined in Subsection 15.01(g) of the Basic
Plan Document.

 

22



--------------------------------------------------------------------------------

        (3)   ¨    Not applicable. (Choose only if (A) Plan covers only
employees subject to a collective bargaining agreement,
or (B) Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or
Option 1.12(a)(3),
401(k) Safe Harbor Formula, is selected, and the Plan does not provide for
Employee Contributions or any
other type of Employer Contributions.)   (b)   If the Plan is or is treated as a
“top-heavy plan” for a Plan Year, each non-key Employee shall receive an
Employer Contribution of at least 3.0 (3 or 5)% of Compensation for the Plan
Year in accordance with Section 15.03 of the Basic Plan Document. The minimum
Employer Contribution provided in this Subsection 1.22(b) shall be made under
this Plan only if the Participant is not entitled to such contribution under
another qualified plan of the Employer, unless the Employer elects otherwise
below:     (1)   ¨    The minimum Employer Contribution shall be paid under this
Plan in any event.     (2)   ¨    Another method of satisfying the requirements
of Code Section 416. Please complete the 416 Contributions Addendum to the
Adoption Agreement describing the way in which the minimum contribution
requirements will be satisfied in the event the Plan is or is treated as a
“top-heavy plan”.     (3)   ¨    Not applicable. (Choose only if (A) Plan covers
only employees subject to a collective bargaining agreement, or (B) Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or Option
1.12(a)(3), 401(k) Safe Harbor Formula, is selected and the Plan does not
provide for Employee Contributions or any other type of Employer Contributions.)
    Note: The minimum Employer contribution may be less than the percentage
indicated in Subsection 1.22(b) above to the extent provided in Section 15.03 of
the Basic Plan Document.   (c)   If the Plan is or is treated as a “top-heavy
plan” for a Plan Year, the following vesting schedule shall apply instead of the
schedule(s) elected in Subsection 1.16(c) for such Plan Year and each Plan Year
thereafter (check one):     (1)   ¨    Not applicable. (Choose only if one of
the following applies: (A) Plan provides for Nonelective Employer Contributions
and the schedule elected in Subsection 1.16(c)(1) is at least as favorable in
all cases as the schedules available below, (B) Option 1.11(a)(3), 401(k) Safe
Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, is selected, and the Plan does not provide for Employee Contributions
or any other type of Employer Contributions, or (C) the Plan covers only
employees subject to a collective bargaining agreement.)     (2)   x    100%
vested after 0 (not in excess of 3) years of Vesting Service.     (3)   ¨   
Graded vesting:

 

23



--------------------------------------------------------------------------------

Years of Vesting

Service

  Vesting
Percentage   Must be At
Least 0         0% 1         0% 2       20% 3       40% 4       60% 5       80%
6 or more     100%

 

      Note: If the Plan provides for Nonelective Employer Contributions and the
schedule elected in Subsection 1.16(c)(1) is more favorable in all cases than
the schedule elected in Subsection 1.22(c) above, then the schedule in
Subsection 1.16(c)(1) shall continue to apply even in Plan Years in which the
Plan is a “top-heavy plan”. 1.23    CORRECTION TO MEET 415 REQUIREMENTS UNDER
MULTIPLE DEFINED CONTRIBUTION PLANS    ¨    Other Order for Limiting Annual
Additions – If the Employer maintains other defined contribution plans, annual
additions to a Participant’s Account shall be limited as provided in Section
6.12 of the Basic Plan Document to meet the requirements of Code Section 415,
unless the Employer elects this Option and completes the 415 Correction Addendum
describing the order in which annual additions shall be limited among the plans.
1.24    INVESTMENT DIRECTION    Investment Directions – Subject to Section 8.03
of the Basic Plan Document, Participant Accounts shall be invested in accordance
with the investment directions provided to the Trustee by each Participant for
allocating his entire Account among the Options listed in the Service Agreement.
1.25    ADDITIONAL PROVISIONS    The Employer may elect Option (a) below and
complete the Additional Provisions Addendum to describe provisions which cannot
be shown by making the elections provided in this Adoption Agreement.    (a)   
¨    The Employer has completed Additional Provisions Addendum to show the
provisions of the Plan which supplement and/or alter provisions of this Adoption
Agreement. 1.26    SUPERSEDING PROVISIONS    The Employer may elect Option (a)
below and complete the Superseding Provisions Addendum to describe overriding
provisions which cannot be shown by making the elections provided in this
Adoption Agreement.    (a)    ¨    The Employer has completed Superseding
Provisions Addendum to show the provisions of the Plan which supersede
provisions of this Adoption Agreement and/or the Basic Plan Document.         
Note: If the Employer elects superseding provisions in Option (a) above, the
Employer may not be permitted to rely on the Volume Submitter Sponsor’s advisory
letter for qualification of its Plan and may be required to apply for a
determination letter as described in Section 1.27 below. In addition, such
superseding provisions may in certain circumstances affect the Plan’s status as
a pre-approved volume submitter plan eligible for the 6-year remedial amendment
cycle.

 

24



--------------------------------------------------------------------------------

1.27 RELIANCE ON ADVISORY LETTER

An adopting Employer may rely on an advisory letter issued by the Internal
Revenue Service as evidence that this Plan is qualified under Code Section 401
only to the extent provided in Section 19.02 of Revenue Procedure 2005 16. The
Employer may not rely on the advisory letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the
advisory letter issued with respect to this Plan and in Section 19.03 of Revenue
Procedure 2005-16. In order to have reliance in such circumstances or with
respect to such qualification requirements, application for a determination
letter must be made to Employee Plans Determinations of the Internal Revenue
Service.

Failure to properly complete the Adoption Agreement and failure to operate the
Plan in accordance with the terms of the Plan document may result in
disqualification of the Plan.

This Adoption Agreement may be used only in conjunction with Fidelity Basic Plan
Document No. 14. The Volume Submitter Sponsor shall inform the adopting Employer
of any amendments made to the Plan or of the discontinuance or abandonment of
the volume submitter plan document.

 

1.28 ELECTRONIC SIGNATURE AND RECORDS

This Adoption Agreement, and any amendment thereto, may be executed or affirmed
by an electronic signature or electronic record permitted under applicable law
or regulation, provided the type or method of electronic signature or electronic
record is acceptable to the Trustee.

 

1.29 VOLUME SUBMITTER INFORMATION

 

Name of Volume Submitter Sponsor:   Fidelity Management & Research Company
Address of Volume Submitter Sponsor:  

82 Devonshire Street

 

Boston, MA 02109

 

25



--------------------------------------------------------------------------------

EXECUTION PAGE

(Employer’s Copy)

The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 4th day of March, 2010.

 

Employer:   

ACADIA Pharmaceuticals, Inc.

    

By:

  

/s/    Thomas H. Aasen

  

Title:

  

VP & CFO

  

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Employer:   

 

     

By:

  

 

  

Title:

  

 

  

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:   

/s/    Matthew L. Sears

   Date:   

March 4, 2010

Title:

  

Authorized Signatory

     

 

26



--------------------------------------------------------------------------------

EXECUTION PAGE

(Trustee’s Copy)

The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this             day of                     ,             .

 

Employer:   

 

  

By:

  

 

  

Title:

  

 

  

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Employer:   

 

  

By:

  

 

  

Title:

  

 

  

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:   

 

     Date:   

 

Title:   

 

       

 

27



--------------------------------------------------------------------------------

401(K) SAFE HARBOR MATCHING EMPLOYER CONTRIBUTIONS ADDENDUM

for

Plan Name: ACADIA Pharmaceuticals 401(k) Plan and Trust

Note: Safe Harbor Matching Employer Contributions will be made on behalf of
“eligible” Participants, as defined in Section 1.11.

 

(a)    401(k) Safe Harbor Matching Employer Contributions Formula    Note:
401(k) Safe Harbor Matching Employer Contributions will only satisfy the “ADP”
test with respect to Deferral Contributions made under this Plan.    Note:
Matching Employer Contributions made under this Option must be 100% vested when
made and may only be distributed because of death, disability, severance from
employment, age 59 1/2, or termination of the Plan without the establishment of
a successor plan. In addition, each Plan Year, the Employer must provide written
notice to all Active Participants of their rights and obligations under the
Plan.    (1)    ¨    100% of the first 3 % of the “eligible” Participant’s
Compensation contributed to the Plan and 50% of the next 2% of the “eligible”
Participant’s Compensation contributed to the Plan       (A)   

¨       

   401(k) Safe Harbor Matching Employer Contributions shall not be made on
behalf of Highly Compensated Employees.      

Note: If the Employer selects this formula and does not elect Option 1.11(b),
Additional Matching

Employer Contributions, Matching Employer Contributions will automatically meet
the safe harbor

contribution requirements for deemed satisfaction of the “ACP” test. (Employee
Contributions must still be tested.)

   (2)   

x       Other Enhanced Match: 100.00% of the first 5% of the “eligible”
Participant’s Compensation contributed to the Plan,

      Note: To satisfy the 401(k) safe harbor contribution requirement for the
“ADP” test, the percentages specified above for Matching Employer Contributions
may not increase as the percentage of Compensation contributed increases, and
the aggregate amount of Matching Employer Contributions at such rates must at
least equal the aggregate amount of Matching Employer Contributions which would
be made under the percentages described in Subsection (a)(1) of this Addendum.
      (A)   

¨       

   401(k) Safe Harbor Matching Employer Contributions shall not be made on
behalf of Highly Compensated Employees.       (B)   

x       

   The formula specified above is also intended to satisfy the safe harbor
contribution requirement for deemed satisfaction of the “ACP” test with respect
to Matching Employer Contributions. (Employee Contributions must still be
tested.)          Note: To satisfy the safe harbor contribution requirement for
the “ACP” test, the Deferral Contributions and/or Employee Contributions matched
cannot exceed 6% of an “eligible” Participant’s Compensation.

 

28



--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan

ADDENDUM TO ADOPTION AGREEMENT

Fidelity Basic Plan Document No. 14

RE: Pension Protection Act of 2006,

The Heroes Earnings Assistance and Relief Act of 2008,

The Worker, Retiree and Employee Recovery Act of 2008

And Code Sections 401(k) and 401(m) 2009 Proposed Regulations

Plan Name: ACADIA Pharmaceuticals 401(k) Plan and Trust

Fidelity 5-digit Plan Number: 43581

PREAMBLE

Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect certain provisions of the Pension Protection Act of 2006 (the “PPA”).
This amendment is intended as good faith compliance with the PPA and is to be
construed in accordance with applicable guidance. Except as otherwise provided
below, this amendment shall be effective with respect to Fidelity’s Volume
Submitter plan for Plan Years beginning after December 31, 2006.

Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment. (Execution of this PPA Addendum is not required
unless one of (a) through (h) is being selected below and no provision of this
PPA Addendum will be interpreted to supersede the provisions of the Plan unless
selected below.)

 

(a)

   ¨    In-service, Age 62 Distribution of Money Purchase Benefits. A
Participant who has attained at least age 62 shall be eligible to elect to
receive a distribution of benefit amounts accrued as a result of the
Participant’s participation in a money purchase pension plan (either due to a
merger into this Plan of money purchase pension plan assets and liabilities or
because this Plan is a money purchase pension plan), if any. This subsection (a)
shall be effective to permit such distributions on and after the following
effective date:                     (can be no earlier than the first day of the
first plan year beginning after December 31, 2006).

(b)

   ¨    Automatic Enrollment Contributions. (Choose only if selecting (d) or (e)
below.)    (1)    Adoption of Automatic Enrollment Contributions. Beginning on
the effective date of this paragraph (1), as provided in paragraph (A) below
(the “Automatic Enrollment Effective Date”) and subject to the remainder of this
Subsection (b), unless an Eligible Employee affirmatively elects otherwise, his
Compensation will be reduced by     % (except as such percentage may be modified
for certain Eligible Employees through the Additional Provisions Addendum to the
Adoption Agreement, the “Automatic Enrollment Rate”), such percentage to be
increased in accordance with Subsection (c) (if applicable), for each payroll
period in which he is an Active Participant, beginning as indicated in (2)
below, and the Employer will make a pre-tax Deferral Contribution in such amount
on the Participant’s behalf in accordance with the provisions of Section 5.03 of
the Basic Plan Document (an “Automatic Enrollment Contribution”).      

(A)   Automatic Enrollment Effective Date:                     

  

 

29



--------------------------------------------------------------------------------

   (B)    If the Plan had an automatic contribution arrangement before the
Automatic Enrollment Effective Date provided in (A) above (the “Pre-existing
Arrangement”), the effective date of the Preexisting Arrangement was:
                    .       Please also check (i) and/or (ii) below if
applicable:       (i)   

¨       

   The Pre-existing Arrangement was a Qualified Automatic Contribution
Arrangement described in Code section 401(k)(13)(B).       (ii)   

¨       

   The Pre-existing Arrangement was an Eligible Automatic Contribution
Arrangement described in Code section 414(w)(3).

(2)

   With respect to an affected Participant, Automatic Enrollment Contributions
will begin as soon as administratively feasible on or after (check one):    (A)
  

¨       

   The Participant’s Entry Date.    (B)   

¨       

                        (minimum of 30) days following the Participant’s date of
hire, but no sooner than the Participant’s Entry Date. Within a reasonable
period ending no later than the day prior to the date Compensation subject to
the reduction would otherwise become available to the Participant, an Eligible
Employee may make an affirmative election not to have Automatic Enrollment
Contributions made on his behalf. If an Eligible Employee makes no such
affirmative election, his Compensation shall be reduced and Automatic Enrollment
Contributions will be made on his behalf in accordance with the provisions of
this Subsection (b), and Subsection (c), if applicable, until such Active
Participant elects to change or revoke such Deferral Contributions as provided
in Subsection 1.07(a)(1). Automatic Enrollment Contributions shall be made only
on behalf of Active Participants who are first hired by the Employer on or after
the Automatic Enrollment Effective Date and do not have a Reemployment
Commencement Date, unless otherwise provided below.

(3)

   ¨    Additionally, subject to the Note below, unless such affected
Participant affirmatively elects otherwise within the reasonable period
established by the Plan Administrator, Automatic Enrollment Contributions will
be made with respect to the Employees described below. (Check all that apply).
   (A)    ¨    Inclusion of Previously Hired Employees. On the later of the date
specified in Subsection (b)(2) with regard to such Eligible Employee or as soon
as administratively feasible on or after the 30th day following the Notification
Date specified in (iii) below, Automatic Enrollment Contributions will begin for
the following Eligible Employees who were hired before the Automatic Enrollment
Effective Date and have not had a Reemployment Commencement Date. (Check (i) or
(ii), complete (iii), and complete (iv), if applicable).       (i)   

¨       

   Unless otherwise elected in (iv) below, all such Employees who have never had
a Deferral Contribution election in place. If the Employer has elected a QACA in
Subsection (d) below, then for the effective date of this election, all
Participants for whom contributions are being made pursuant to an automatic
contribution arrangement at a percentage not at least equal to the rate
specified above (or the limit of automatic increase(s) as specified in
Subsection (c)(2) below, if greater) will be automatically enrolled on the 30th
day following the Notification Date at the rate given in Subsection (b)(1)
above.       (ii)   

¨       

   Unless otherwise elected in (iv) below, all such Employees who have never had
a Deferral Contribution election in place and were hired by the Employer before
the Automatic Enrollment Effective Date, but after the following date:
                    .

 

30



--------------------------------------------------------------------------------

       (iii)  

    Notification Date:                     .

       (iv)   ¨   In addition to the group of Employees elected in (i) or (ii)
above, any Employee described in (i) or (ii) above, as applicable, even if he
has had a Deferral Contribution election in place previously, provided he is not
suspended from making Deferral Contributions pursuant to the Plan and has a
deferral rate of zero on the Notification Date. If the Employer has elected a
QACA in Subsection (d) below, then for the effective date of this election, all
Participants not deferring a percentage at least equal to the rate specified
above (or the limit of automatic increase(s) as specified in Subsection (c)(2)
below, if greater) will be automatically enrolled on the 30th day following the
Notification Date at the rate given in Subsection (b)(1) above.      (B)   ¨  

Inclusion of Rehired Employees. Unless otherwise stated herein, each Eligible
Employee having a Reemployment Commencement Date on the Automatic Enrollment
Effective Date. If Subsection (b)(3)(A)(ii) is selected, only such Employees
with a Reemployment Commencement on or after the date specified in Subsection
(b)(3)(A)(ii) will be automatically enrolled. If Subsection (b)(3)(A) is not
selected, only such Employees with a Reemployment Commencement on or after the
Automatic Enrollment Effective Date will be automatically enrolled. If
Subsection (b)(2)(B) has been elected above, for purposes of Subsection (b)(2)
only, such Employee’s Reemployment Commencement Date will be treated as his date
of hire.

(c)

   ¨   Automatic Deferral Increase (Choose only if Automatic Enrollment
Contributions are elected in Subsection (b) above) - Unless an Eligible Employee
affirmatively elects otherwise after receiving appropriate notice, Deferral
Contributions for each Active Participant having Automatic Enrollment
Contributions made on his behalf shall be increased annually by the (whole
number) percentage of Compensation stated in (1) below until the deferral
percentage stated in Section 1.07(a)(1) is reached (except that the increase
will be limited to only the percentage needed to reach the limit stated in
Section 1.07(a)(1), if applying the percentage in (1) would exceed the limit
stated in Section 1.07(a)(1)), unless the Employer has elected a lower
percentage limit in Subsection (c)(2) below.    (1)   Increase by         %
(except as such percentage may be modified for certain Eligible Employees
through the Additional Provisions Addendum to the Adoption Agreement, but not to
exceed 10%) of Compensation. Such increased Deferral Contributions shall be
pre-tax Deferral Contributions regardless of any election made by the
Participant to have any portion of his Deferral Contributions treated as a Roth
401(k) Contribution.    (2)   ¨   Limited to         % of Compensation (not to
exceed the percentage indicated in Subsection 1.07(a)(1)).    (3)   The
Automatic Deferral Increase for each Participant still subject to it pursuant to
Section 5.03(c) of the Basic Plan Document shall occur:      (A)   ¨   On each
anniversary of such Participant’s automatic enrollment date pursuant to (b)(2)
or (b)(3) above, as applicable.      (B)   ¨   Except if selected below with
regard to the first such annual increase, each year on the following date:
                              (i)    ¨   The automatic deferral increase shall
not apply to a Participant within the first six months following the automatic
enrollment date pursuant to (b)(2) or (b)(3) above, as applicable.

(d)

   ¨   Qualified Automatic Contribution Arrangement. The automatic contribution
arrangement described in Sections (b) and (c) (if applicable) of this Addendum
shall constitute a qualified automatic contribution arrangement described in
Code Section 401(k)(13) (“QACA”), initially effective as of the following date:
                     (can be no earlier than the first day of the first plan
year beginning after December 31, 2007).

 

31



--------------------------------------------------------------------------------

  (1)    ¨    QACA Matching Employer Contribution Formula. Matching Employer
Contributions used to satisfy the QACA must vest at least as rapidly as 100%
once the Participant is credited with two Years of Service.      (A)    ¨   
100% of the first 1% of the Active Participant’s Compensation contributed to the
Plan and 50% of the next 5% of the Active Participant’s Compensation contributed
to the Plan.      Note: If the Employer selects this formula and does not elect
Subsection 1.11(b) (or Subsection 1.11(f) through the Additional Provisions
Addendum, as appropriate), Additional Matching Employer Contributions, Matching
Employer Contributions will automatically meet the safe harbor contribution
requirements for deemed satisfaction of the “ACP” test. (Employee Contributions
must still be tested for “ACP” test purposes.)      (B)    (i)    ¨    Other
Enhanced Match:        % of the first         % of the Active Participant’s
Compensation contributed to the Plan,                       % of the next
        % of the Active Participant’s Compensation contributed to the Plan,     
                 % of the next         % of the Active Participant’s
Compensation contributed to the Plan.      Note: To satisfy the safe harbor
contribution requirement for the “ADP” test, the percentages specified above for
Matching Employer Contributions may not increase as the percentage of
Compensation contributed increases, and the aggregate amount of Matching
employer contributions at such rates must at least equal the aggregate amount of
Matching Employer Contributions that would be made under the percentages
described in (d)(1)(A) of this Addendum.         (ii)    ¨   

The formula in (i) of this paragraph (B) is also intended to satisfy the safe
harbor contribution requirement for deemed satisfaction of the “ACP” test with
respect to Matching Employer Contributions. (Employee Contributions must still
be tested for

“ACP” test purposes.)

     (C)    ¨    Safe harbor Matching Employer Contributions shall not be made
on behalf of Highly Compensated Employees.   (2)    ¨    QACA Nonelective
Employer Contribution. Nonelective Employer Contributions used to satisfy the
QACA must vest at least as rapidly as 100% once the Participant is credited with
two Years of Service.      (A)    ¨    For each Plan Year, the Employer shall
contribute for each eligible Active Participant an amount equal to         %
(not less than 3% nor more than 25%) of such Active Participant’s Compensation.
     (B)    ¨    The Employer may decide each Plan Year whether to amend the
Plan by electing and completing (i) below to provide for a contribution on
behalf of each eligible Active Participant in an amount equal to at least 3% of
such Active Participant’s Compensation.      Note: An employer that has selected
paragraph (B) above must amend the Plan by electing (i) below no later than 30
days prior to the end of each Plan Year for which the QACA Nonelective Employer
Contributions are being made.         (i)    ¨    For the Plan Year beginning
        , the Employer shall contribute for each eligible Active Participant an
amount equal to         % (not less than 3% nor more than 25%) of such Active
Participant’s Compensation.

 

32



--------------------------------------------------------------------------------

         (C)   ¨    QACA Nonelective Employer Contributions shall not be made on
behalf of Highly Compensated
Employees.      (D)   ¨    The employer has elected to make Matching Employer
Contributions under Subsection 1.10 of the Adoption Agreement, if any, that are
intended to meet the requirements for deemed satisfaction of the “ACP” test with
respect to Matching Employer Contributions.    (3)   ¨   The Plan previously had
a QACA, but the Plan was amended to remove the QACA effective:
                     (e)    ¨   Eligible Automatic Contribution Arrangement. The
automatic contribution arrangement described in Sections (b) and (c) (if
applicable) of this Addendum shall constitute an eligible automatic enrollment
arrangement described in Code Section 414(w) (“EACA”), effective as of the
following date:                      (can be no earlier than the first day of
the first plan year beginning after December 31, 2007).    (1)   ¨   Permissible
Withdrawal. A Participant who has made an Automatic Enrollment Contribution
pursuant to the EACA (an “EACA Participant”) shall be eligible to elect to
withdraw the amount attributable to such Automatic Enrollment Contribution
pursuant to the following rules:      (A)   The EACA Participant must make any
such election within ninety days of his automatic enrollment date pursuant to
(b)(2) or (b)(3) above, as applicable. Upon making such an election, the EACA
Participant’s Deferral Contribution election will be set to zero until such time
as the EACA Participant’s Deferral Contribution rate has changed pursuant to
Section 1.07(a)(1) or this Addendum.      (B)   The amount of such withdrawal
shall be equal to the amount of the EACA Deferrals through the end of the
fifteen day period beginning on the date the Participant makes the election
described in (A) above, adjusted for allocable gains and losses to the date of
such withdrawal.      (C)   Any amounts attributable to Employer Matching
Contributions allocated to the Account of an EACA Participant with respect to
EACA Deferrals that have been withdrawn pursuant to this Section (e)(1) shall be
forfeited. In the event that Employer Matching Contributions would otherwise be
allocated to the EACA Participant’s Account with respect to EACA Deferrals that
have been so withdrawn, the Employer shall not contribute such Employer Matching
Contributions to the Plan.    (2)     An Active Participant who is otherwise
covered by the EACA but who makes an affirmative election regarding the amount
of Deferral Contributions shall remain covered by the EACA solely for purposes
of receiving any required notice from the Plan Administrator in connection with
the EACA and for purposes of determining the period applicable to the
distribution of certain excess contributions pursuant to Sections 6.04 and 6.07
of the Basic Plan Document.    (3)   ¨   The Plan previously allowed the
Permissible Withdrawal described in (e)(1) above, but the Plan was amended to
remove the Permissible Withdrawal effective for Participants automatically
enrolled on or after the following date:                    . (f)    ¨  
Coverage under the QACA and/or EACA. The QACA and/or EACA described in the
previous sections of this PPA Addendum shall cover only those Active
Participants eligible to affirmatively elect to make Deferral Contributions
described below (Check all that apply. If Option (e)(1), Permissible Withdrawal,
has been selected by the Employer, then all Employees subject to an automatic
enrollment arrangement through the Plan must be covered by the EACA.):    (1)  
¨   Those who are not employees of an unrelated employer listed in Section (c)
of the Participating Employers Addendum and are not collectively bargained
employees, as defined in Treasury Regulation section 1.410(b)- 6(d)(2).

 

33



--------------------------------------------------------------------------------

   (2)    ¨    Those who are not employees of an unrelated employer listed in
Section (c) of the Participating Employers Addendum and are collectively
bargained employees, as defined in Treasury Regulation section 1.410(b)-6(d)(2),
except for those covered under the following collective bargaining agreement(s):
                                                     .    (3)    ¨    Those who
are employees of an unrelated employer listed in Section (c) of the
Participating Employers Addendum, except as provided in (A) below if selected.
         (A)    ¨   

Employees of the following unrelated employer(s) listed in Section (c) of the
Participating Employers Addendum shall not be covered by the QACA and/or EACA:

________________________________________________________________.

____________________________________________________________.

      Note: In the event the Plan’s automatic contribution arrangement is both
an EACA and a QACA, the Employer’s elections in this subsection (f) apply to
both the EACA and the QACA. (g)    ¨   

Qualified Reservist Distribution. A Participant called to active duty after
September 11, 2001 for a period that is either indefinite or to exceed 179 days
and the Participant takes the distribution between the date of the call to
active duty and the close of the active duty period. The distribution may be
made only from amounts attributable to 401(k) deferrals and is exempt from the
10% income tax penalty that would otherwise apply if the Participant has not yet
attained age 59 1/ 2. The PPA would further permit the Participant to repay the
distribution to an IRA only (not to the plan) within two years after the end of
the active duty period. This subsection (g) shall be effective to permit such
distributions after the following date:                      (can be no earlier
than September 11, 2001).

(h)    ¨   

Change to Addendum Provisions. The Employer has amended the provisions of
Subsection (a), (b), (c), (d), (e), (f) and/or (g) to be as indicated above.

Amendment Execution

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
     day of                     ,             .

 

Employer: ACADIA Pharmaceuticals Inc.     Employer: ACADIA Pharmaceuticals Inc.
By:  

 

    By:  

 

Title:  

 

    Title:  

 

Accepted by: Fidelity Management Trust Company, as Trustee       By:  

 

    Date:  

 

Title:   Authorized Signatory      

 

34



--------------------------------------------------------------------------------

EFFECTIVE DATES FOR INTERIM LEGAL COMPLIANCE SNAP OFF ADDENDUM

for

 

 

Plan Name: ACADIA Pharmaceuticals 401(k) Plan and Trust

  Notwithstanding any other provision of the Plan to the contrary, to comply
with changes required by the Economic Growth and Tax Relief Reconciliation Act
of 2001 (“EGTRRA”), Treasury regulations under Code Section 401(a)(9)
(“401(a)(9) Regulations”), final Treasury regulations under Code Section 401(k)
(“final 401(k) Regulations”), and final Treasury regulations under Code Section
401(m) (“final 401(m) Regulations”), the following provisions shall apply
effective as of the dates set forth below:

(a)

  EGTRRA Compliance - Unless a later date is specified below, the following
changes for compliance with EGTRRA were effective as of the first day of the
first Plan Year beginning on or after January 1, 2002:   (1)   Code Section
401(a)(17) Compensation Limit – The dollar limitation on compensation used to
calculate contributions, apply the limitations in effect under Code Section 415,
apply the ADP and ACP tests, and apply the top-heavy rules was increased to
$200,000, as adjusted.   (2)   x   Catch-Up Contributions – Unless a later date
is specified below, the Plan was amended to provide for Catch-Up Contributions.
    (A)   x   

Later Effective Date. Catch-Up Contributions were permitted after the first day
of the first Plan Year beginning on or after January 1, 2002:

 

Later effective date: 01/01/2002 (month/day/year)

    (B)   ¨    Discontinuation of Catch-Up Contributions. Catch-Up Contributions
were discontinued effective as of:                      (month/day/year)   (3)  
Rollovers of After-Tax Contributions to the Plan – Unless otherwise specified
below, the Plan accepted direct rollovers of after-tax employee contributions
from plans qualified under Code Section 401(a).     (A)   ¨    Rollovers of
After-Tax Contributions Never Permitted. The Plan has never accepted direct
rollovers of after-tax employee contributions.     (B)   ¨    Later Effective
Date. The Plan did not accept direct rollovers of after-tax employee
contributions until a date later than the first day of the first Plan Year
beginning on or after January 1, 2002:          Effective Date:
                     (month/day/year)     (C)   ¨    Discontinuation of
After-Tax Rollovers. The Plan ceased to accept direct rollovers of after-tax
employee contributions effective as of:                      (month/day/year)  
(4)   Rollovers from Other Eligible Retirement Plans – Unless otherwise
specified below, in addition to accepting Rollover Contributions from plans
qualified under Code Section 401(a) or 403(a), the Plan was amended to accept
Rollover Contributions from annuity contracts described in Code Section 403(b)
(excluding after-tax employee contributions), eligible plans under Code Section
457(b) maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, and individual
retirement accounts or annuities described in Code Section 408(a) or 408(b).    
(A)   ¨    The Plan did not accept Rollover Contributions from annuity contracts
described in Code Section 403(b) (excluding after-tax employee contributions)
until a date later than the first day of the first Plan Year beginning on or
after January 1, 2002:          Effective Date:                     
(month/day/year) (cannot be later than the date the Plan was restated onto a
Fidelity Prototype or Volume Submitter)

 

35



--------------------------------------------------------------------------------

    (B)   ¨    The Plan did not accept Rollover Contributions from a eligible
plans under Code Section 457(b) maintained by a state, political subdivision of
a state, or any agency or instrumentality of a state or political subdivision of
a state until a date later than the first day of the first Plan Year beginning
on or after January 1, 2002:          Effective Date:                     
(month/day/year) (cannot be later than the date the Plan was restated onto a
Fidelity Prototype or Volume Submitter)     (C)   ¨    The Plan did not accept
Rollover Contributions from individual retirement accounts or annuities
described in Code Section 408(a) or 408(b) until a date later than the first day
of the first Plan Year beginning on or after January 1, 2002:          Effective
Date:                      (month/day/year) (cannot be later than the date the
Plan was restated onto a Fidelity Prototype or Volume Submitter)   (5)  
Multiple Use Test – To the extent applicable, the provisions of the Plan
proscribing multiple use of the alternative limitations under Code Sections
401(k)(3)(A)(ii)(II) and 401(m)(2)(A)(ii), as provided in Treasury Regulations
Section 1.401(m)-2, were deleted.   (6)   415 Limitations – The Plan was amended
to reflect the Code Section 415 limitations in effect under EGTRRA, as described
in Section 6.12 of the Basic Plan Document.   (7)   ¨   Vesting of Matching
Employer Contributions – Except as otherwise specified below, the Plan was
amended to change the vesting schedule applicable to Matching Employer
Contributions to comply with EGTRRA for Participants who complete an Hour of
Service on or after the effective date. Unless otherwise elected below, the
amended vesting schedule applies to all accrued benefits derived from Matching
Employer Contributions.     (A)   ¨    Delayed Effective Date for Bargained
Plan. The Plan was maintained pursuant to one or more collective bargaining
agreements ratified by June 1, 2001 and the effective date of the revised
vesting schedule was later than the first day of the first Plan Year beginning
on or after January 1, 2002:          Effective Date:                     
(month/day/year) (cannot be later than the earlier of (i) January 1, 2006 or
(ii) the later of the date on which the last of the collective bargaining
agreements described above terminates (without regard to any extension on or
after June 1, 2001) or January 1, 2002)     (B)   ¨    Grandfathered Application
of Prior Vesting Schedule. The vesting schedule in effect before the amendment
continues to apply to the portion of a Participant’s accrued benefit derived
from Matching Employer Contributions made to the Plan for a Plan Year beginning
before the effective date.   (8)   Loans by Owner-Employees and
Shareholder-Employees – If the Plan provided for loans to Participants from Plan
assets, the Plan was amended to eliminate the restriction on loans to
owner-employees, as defined in Code Section 401(c)(3), and
shareholder-employees, as defined in ERISA Section 408(d)(3).   (9)   Hardship
Withdrawals – Suspension of Contributions – Except as otherwise specified below,
if the Plan provided for hardship withdrawals in accordance with the safe harbor
in Treasury Regulations Section 1.401(k)-1(d)(2)(iv)(B), the Plan was amended to
change the suspension period applicable to elective contributions and employee
contributions from 12 months to 6 months.     (A)   ¨    Delayed Effective Date.
The change in the suspension period was effective later than the first day of
the first Plan Year beginning on or after January 1, 2002:          Effective
Date:                      (month/day/year) (cannot be later than the date the
Plan was restated onto a Fidelity Prototype or Volume Submitter)

 

36



--------------------------------------------------------------------------------

  (10)    Hardship Withdrawals – Elimination of Reduction in 402(g) Limit –
Except as otherwise specified below, if the Plan provided for hardship
withdrawals in accordance with the safe harbor in Treasury Regulations Section
1.401(k)-1(d)(2)(iv)(B), the Plan was amended to eliminate the reduction in the
Code Section 402(g) limit for calendar years beginning on and after January 1,
2002 with respect to Participants receiving a hardship withdrawal on or after
January 1, 2001.      (A)    ¨    Delayed Effective Date. The reduction in the
402(g) limit was eliminated for calendar years beginning on and after January 1,
             (cannot be later than the year following the date the Plan was
restated onto a Fidelity Prototype or Volume Submitter) with respect to
Participants receiving a hardship withdrawal on or after January 1st of the year
prior to the year indicated in this Subsection (a)(10)(A).   (11)    ¨   
Distribution Upon Severance from Employment – The Plan was amended to permit
distribution of Deferral Contributions, Qualified Nonelective Contributions,
Qualified Matching Contributions, 401(k) Safe Harbor Matching Employer
Contributions, and 401(k) Safe Harbor Nonelective Employer Contributions upon a
Participant’s severance from employment rather than requiring a separation from
service.      (A)    ¨    Delayed Effective Date. Distribution upon severance
from employment was not permitted until after the first day of the first Plan
Year beginning on or after January 1, 2002:            Effective Date:
                     (month/day/year)      (B)    ¨    Limitation on Rule.
Distribution upon severance from employment was effective only for severances
occurring after:                                  (month/day/year)   (12)   
Rollovers Out of the Plan – The Plan was amended to permit direct rollovers of
“eligible rollover distributions” (as defined in Subsection 13.04(c) of the
Basic Plan Document) from the Plan by the Participant, the Participant’s
surviving spouse, or the Participant’s spouse or former spouse who is the
alternate payee under a qualified domestic relations order to any “eligible
retirement plan” (as defined in Subsection 13.04(b) of the Basic Plan Document).
  (13)    Top-Heavy Modifications – The Plan was amended to comply the top-heavy
provisions with EGTRRA by: (i) modifying the definition of “key employee” as
provided in Subsection 15.01(d) of the Basic Plan Document, (ii) including for
purposes of the top-heavy determination any distribution made to an employee on
account of severance from employment, death, disability, or termination of a
plan during the one-year period ending on the “determination date”, as defined
in Subsection 15.01(a) of the Basic Plan Document, and any other distribution
made during the five-year period ending on the “determination date”, (iii)
excluding for purposes of the top-heavy determination the accrued benefits and
accounts of any individual who has not performed services for the 1-year period
ending on the “determination date”, (iv) permitting matching contributions to be
taken into account for purposes of satisfying the top-heavy minimum contribution
requirement, and (v) providing that the top-heavy provisions are inapplicable
for years in which a plan consists solely of a cash or deferred arrangement that
meets the requirements of Code Section 401(k(12) and, if applicable, matching
contributions with respect to which the requirements of Code Section 401(m)(11)
are met.   (14)    ¨    Disregard Rollovers in Applying Cashout Rules – The Plan
was amended to exclude Rollover Contributions in determining whether a
Participant’s Account exceeded the cashout limit specified in the Plan.      (A)
   ¨    Delayed Effective Date. Rollover Contributions were not excluded for
cashout purposes until after the first day of the first Plan Year beginning on
or after January 1, 2002:            Effective Date:
                                     (month/day/year)

 

37



--------------------------------------------------------------------------------

        (B)    Rollover Contributions Included in Applying Cashout Rules. The
Plan was further amended to include Rollover Contributions in determining
whether a Participant’s Account exceeded the cashout limit specified in the Plan
as of the date specified below:            Effective Date:
                                 (month/day/year) (cannot be later than the date
the Plan was restated onto a Fidelity Prototype or Volume Submitter)   (b)   
401(a)(9) Regulations Compliance - The Plan was amended to comply with 401(a)(9)
Regulations as follows:      (1)    x    Compliance with Proposed Regulations.
The Plan was amended to apply the minimum distribution requirements of Code
Section 401(a)(9) in accordance with the regulations under Code Section
401(a)(9) that were proposed in January 2001 with respect to distributions made
for the following calendar years:         (A)    ¨    2001 calendar year.     
   (B)    x    2002 calendar year.      (2)    Compliance with Final
Regulations. Except as otherwise specified below, the Plan was amended to apply
the minimum distribution requirements of Code Section 401(a)(9) in accordance
with the final regulations under Code Section 401(a)(9) that were published in
April 2002 with respect to distributions made for calendar years beginning on or
after January 1, 2003.         (A)    ¨    Earlier Effective Date. Distributions
were made in accordance with the final regulations for calendar years beginning
on or after January 1, 2002.   (c)    Automatic Rollover Compliance - Except as
otherwise specified below, if the Plan provided for cash outs of small benefits,
effective as of March 28, 2005, the Plan was amended to comply with the
automatic rollover rules of EGTRRA by reducing the cashout limit applicable to
Participants to $1,000:      (1)    ¨    Instead of reducing the cashout limit,
the Plan was amended to provide that mandatory distributions greater than $1,000
would be rolled over directly to an individual retirement plan designated by the
Administrator.         (A)    ¨    The Plan was subsequently amended, as of the
date specified below, to reduce the cashout limit to $1,000:              
Effective Date:                                  (month/day/year)   (d)    Final
401(k) and 401(m) Regulations Compliance - Unless a different date is specified
below, the following changes for compliance with the final 401(k) and final
401(m) Regulations were effective as of the first day of the first Plan Year
beginning on or after January 1, 2006:      (1)    ¨    Earlier Effective Date.
The Plan was amended to comply with the final 401(k) and final 401(m)
Regulations effective as of the first day of the following Plan Year:
                     (cannot be later than the 2006 Plan Year)            Note:
If an earlier Plan Year is selected above, it must have ended after December 29,
2004 and the Plan must have been operated in compliance with the final 401(k)
and final 401(m) Regulations for the full Plan Year and all subsequent Plan
Years.      (2)    Qualified Nonelective Contributions. Unless a later date is
specified below, if the Plan provided for Qualified Nonelective Contributions
(“QNECs”) to be allocated pursuant to a “bottoms up” or other formula that could
violate the requirements of Treasury Regulations Section 1.401(k)-2(a)(6)(iv) or
1.401(m)-2(a)(6)(v) (excluding disproportionate QNECs in applying the ADP and
ACP tests), the QNEC allocation formula was amended to comply with such
regulations.         (A)    ¨    Later Effective Date. The QNEC allocation
formula was amended after the general effective date for compliance with the
final 401(k) and final 401(m) Regulations described above.

 

38



--------------------------------------------------------------------------------

              Effective Date:                      (month/day/year) (cannot be
later than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)      (3)    Gap Period Income. If not previously provided under the
Plan, the Plan was amended to provide that for purposes of corrective
distributions of “excess deferrals”, “excess contributions”, and “excess
aggregate contributions”, income and loss on such amounts would be calculated
for the gap period between the end of the “determination year” and the date of
distribution.      (4)    Hardship Withdrawal Events. Unless a later date is
specified below, if the Plan provided for hardship withdrawals upon the
occurrence of a deemed immediate and heavy financial need, as described in
Treasury Regulations, the Plan was amended to add the deemed needs described in
Treasury Regulations Section 1.401(k)-1(d)(3)(iii)(B)(5) and (6) (funeral and
casualty expenses).         (A)    ¨    Later Effective Date. The additional
deemed immediate and heavy financial needs were amended after the general
effective date for compliance with the final 401(k) and final 401(m) Regulations
described above.               Effective Date:                     
(month/day/year) (cannot be later than the date the Plan was restated onto a
Fidelity Prototype or Volume Submitter)   (e)    ¨    Roth 401(k) Contributions
- Prior to the Adoption Agreement effective date specified in Subsection
1.01(g)(1), the Plan was amended to provide for Roth 401(k) Contributions.     
(1)    Effective Date. Unless a later effective date is specified below, Roth
401(k) Contributions were permitted beginning January 1, 2006.         (A)   
Later effective date:                      (month/day/year) (cannot be prior to
January 1, 2006)      (2)    ¨    Discontinuation of Roth 401(k) Contributions.
Roth 401(k) Contributions were discontinued effective as of:
                         (month/day/year)   (f)    ¨    Rollovers of Roth 401(k)
Contributions - Prior to the Adoption Agreement effective date specified in
Subsection 1.01(g)(1), the Plan was amended to permit rollovers of Roth
Contributions into the Plan.      (1)    ¨    Direct Rollovers. Unless a later
effective date is specified below, direct rollovers of Roth Contributions were
permitted to be made to the Plan from an applicable retirement plan described in
Code Section 402A(e)(1), subject to Code Section 402(c), beginning January 1,
2006.         (A)    Later effective date:                      (month/day/year)
(cannot be prior to January 1, 2006)         (B)    ¨    Discontinuation of
Direct Rollovers. Direct rollovers of Roth Contributions were discontinued
effective as of:                      (month/day/year)      (2)    ¨   
Participant Rollovers. Unless a later effective date is specified below,
“participant rollovers” of the taxable portion of a distribution of Roth
Contributions were permitted to be made to the Plan from an applicable
retirement plan described in Code Section 402A(e)(1). “Participant rollovers”
are rollovers other than direct rollovers, as described in Code Section
401(a)(31).         (A)    Later effective date:                     
(month/day/year) (cannot be prior to January 1, 2006)         (B)    ¨   
Discontinuation of Participant Rollovers. Direct rollovers of Roth Contributions
were discontinued effective as of:                      (month/day/year) (cannot
be later than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)

 

39